EXHIBIT 8.1 SIDLEY AUSTIN llp NEW YORK, NY 10019 (212) 839 5300 (212) BEIJING BOSTON BRUSSELS CHICAGO DALLAS FRANKFURT GENEVA HONG KONG HOUSTON LONDON LOS ANGELES NEW YORK PALO ALTO SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. FOUNDED 1866 July 9, 2014 Daimler Retail Receivables LLC 36455 Corporate Drive Farmington Hills, MI48331 Re:Mercedes-Benz Auto Receivables Trust 2014-1 Ladies and Gentlemen: We have acted as special tax counsel to Daimler Retail Receivables LLC, a Delaware limited liability company (the “Depositor”), in connection with the preparation and filing of the prospectus dated June 26, 2014 and the prospectus supplement dated July 1, 2014 (the “Prospectus Supplement”) relating to $295,000,000 aggregate principal amount of 0.18000% Class A-1 Asset-Backed Notes (the “Class A-1 Notes”), $343,100,000 aggregate principal amount of 0.43% Class A-2 Asset-Backed Notes (the “Class A-2 Notes”), $375,870,000 aggregate principal amount of 0.87% Class A-3 Asset-Backed Notes (the “Class A-3 Notes”) and $110,500,000 aggregate principal amount of 1.31% Class A-4 Asset-Backed Notes (the “Class A-4 Notes” and, together with the Class A-1 Notes, the Class A-2 Notes and the Class A-3 Notes, the “Notes”) of Mercedes-Benz Auto Receivables Trust 2014-1 (the “Issuer”).The Notes will be sold by the Depositor pursuant to an underwriting agreement, dated July 1, 2014 (the “Underwriting Agreement”), among the Depositor, Mercedes-Benz Financial Services USA LLC (“MBFS USA”) and Deutsche Bank Securities Inc., Credit Agricole Securities (USA) Inc. and Mitsubishi UFJ Securities (USA), Inc., as representatives of the several underwriters named therein (the “Underwriters”).Capitalized terms used herein that are not otherwise defined shall have the meanings ascribed thereto in the Underwriting Agreement. As described in the Prospectus Supplement, in connection with the issuance of the Notes on the Closing Date, the Depositor and the Issuer, as applicable, will enter into the (i)receivables purchase agreement, dated as of July 1, 2014 (the “Receivables Purchase Agreement”), between MBFS USA and the Depositor, (ii)sale and servicing agreement, dated as of July 1, 2014 (the “Sale and Servicing Agreement”), among the Issuer, the Depositor, MBFS USA, as seller (in such capacity, the “Seller”) and as servicer (in such capacity, the “Servicer”), (iii)indenture, dated as of July 1, 2014 (the “Indenture”), between the Issuer and U.S. Bank National Association, as trustee (the “Indenture Trustee”), and (iv) amended and restated trust agreement, dated as of July 1, 2014 (the “Trust Agreement” and, together with the Receivables Purchase Agreement, the Sale and Servicing Agreement, the Underwriting Agreement and the Indenture, the “Transaction Documents”), between the Depositor and Wilmington Trust, National Association, as trustee.The assets of the Issuer will consist primarily of a pool of motor vehicle retail installment sale contracts and installment loans. Sidley Austin (NY) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships. Daimler Retail Receivables LLC
